DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Ex-Parte Quayle Action
	The ‘Response to Ex-Parte Quayle Action’, filed on 19 November 2020, has been ENTERED and the allegations/arguments presented therein have been fully considered.

Status of Claims
	Claims 3 and 16-19 are canceled.
	Claims 1, 2, 4-15, and 20-24 are pending.

Examiner Comment
	Upon further consideration and search, the indication in the ‘Ex Parte Quayle Action’, mailed on 22 September 2020, for the allowability of claims 1, 2, 4-15, and 20-24 is hereby withdrawn.  In view of the stage of prosecution and the below newly applied rejections, Applicant is invited to contact the new Examiner (Channing S Mahatan whose telephone number is 571.270.7464) in order to expedite/advance prosecution of the instant application and clarify these new rejections.


Objection to Abstract
Abstract of the Disclosure: Proper Content
The abstract of the disclosure is objected to because it is not narrative and recites claim language.  See M.P.E.P. § 608.01(b).
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See M.P.E.P. § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Accordingly, appropriate correction is required.

Objection to Specification
Embedded Hyperlink and/or Other Form of Browser-Executable Code	
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., “http://www.” and “www.”) found at Paragraph [0099] of the originally filed specification.  Applicant is required to review and delete all instances of embedded hyperlinks and/or other form of browser-executable codes from the specification. See M.P.E.P. § 608.01.  An alternative and acceptable format, would be “world wide web address:”).  Accordingly, appropriate correction is required.




Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Patent Eligible Subject Matter – Product of Nature
Claims 1, 2, 4-15, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  As discussed below, the claims encompass polynucleotides that are naturally occurring (e.g., Pichia pastoris/Komagataella pastoris) and does not include additional elements, when considered separately and in combination, that are sufficient to amount to “significantly more” than the judicial exception.

Subject Matter Eligibility Test for Products and Processes
Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES 
The claims are directed to a vector comprising “a nucleotide sequence…” (e.g., as set forth in SEQ ID NO: 12, 15, 18, or 21).  The claims encompass at least a single nucleotide (i.e., “a nucleotide sequence”) while also encompassing a polynucleotide sequence that is considered to be the wild type (e.g., SEQ ID NO: 12, 15, 18, or 21) found in Pichia pastoris/Komagataella pastoris and, therefore, the claim is considered to encompass naturally occurring polynucleotide sequences and fragments thereof.  Thus, the instant claims are directed to a statutory category (e.g., a composition of matter) and recites nature based products.  The markedly different 
Step 2A - Is the Claim Directed to a Law of Nature, a Natural Phenomenon, or an Abstract Idea (Judicially Recognized Exceptions)? YES
As indicated above, the claims encompass naturally occurring polynucleotide sequences and fragments thereof.  The polynucleotide sequences and fragments thereof encompass naturally occurring sequences and are considered to be otherwise “structurally” identical (e.g., it has the same genetic structure) to those that are naturally occurring, wherein the originally filed disclosure (see below reproduced Paragraph [0100]) and the instant ‘Sequence Listing’, filed on 01 June 2017, indicates SEQ ID NO: 12-23, 41, 42, 85, and 86 are from Komagataella pastoris.  For example, a sequence search of instant SEQ ID NO: 12 indicates a 100% query match and a 100% best local similarity to FN392319 which is the complete sequence of Pichia pastoris GS115 chromosome 1 (see ‘Sequence Alignment of SEQ ID NO 12 with FN392319’, Search conducted on 23 February 2021, 7 pages; see attached ‘PTO-892’).  Also see De Shutter et al. (Genome sequence of the recombinant protein production host Pichia pastoris. Published online 24 May 2009.  Nature Biotechnology. Vol. 27, No. 6, pages 561-566; see attached ‘PTO-892’) for the complete genome sequence of Pichia pastoris GS115.  Thus, the encompassed polynucleotide sequences and fragments thereof have no different functional characteristics than the naturally occurring polynucleotide sequence and fragments thereof.  The encompassed polynucleotide sequences and fragments thereof are not eligible since they are not different enough from what exists in nature to avoid improperly tying up future use and study of the naturally occurring polynucleotide sequence and fragments thereof.  Further, the utilization of the term “vector” Pichia pastoris/Komagataella pastoris).  In other words, the claimed polynucleotide sequences and fragments thereof are different, but not markedly different, from the naturally occurring counterparts and, thus, are directed to a “product of nature” exception.
Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO
Claims directed to an exception should be analyzed to determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claims amount to significantly more than the exception. However, the claims do not include any additional features, singularly or in combination, that could add “significantly more” to the identified judicial exception. For instance, the encompassed polynucleotide sequence and fragments thereof do not have different “structural” characteristics than the naturally occurring polynucleotide sequences and fragments thereof found in Pichia pastoris/Komagataella pastoris.  Thus, the claims do not rise to the level of a marked difference, and the claimed gene products are considered “product of nature” exceptions.
Accordingly, the instant claims do not qualify as patent-eligible subject matter.





Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-15, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
	Claims 1, 2, 4-15, and 20-24 recite the limitations “(b) a nucleotide sequence of a nucleic acid that hybridizes with a nucleic acid consisting of a nucleotide sequence complementary to the nucleotide sequence set forth in SEQ ID NO: 12, 15, 18, or 21, under stringent conditions” (see claim 1), “a nucleotide sequence of a nucleic acid that hybridizes with a nucleic acid consisting of a nucleotide sequence complementary to the nucleotide sequence set forth in SEQ ID NO: 13, 16, 19, or 22, under stringent conditions (see claim 9), (m) a nucleotide sequence of a nucleic acid that hybridizes with a nucleic acid consisting of a nucleotide sequence complementary to the nucleotide sequence set forth in SEQ ID NO: 14, 17, 20, or 23, under stringent conditions” (see claim 10), and (u) a nucleotide sequence of a nucleic acid that hybridizes with a nucleic acid consisting of a nucleotide sequence complementary to the nucleotide sequence set forth in SEQ ID NO: 41, 42, 85, or 86, under stringent conditions” (see 
SEQ ID NO: 12						5’ aatgtcaagtacttaacttttgtctctgaaac 3’

Complement to SEQ ID NO: 12				3’ ttacagttcatgaattgaaaacagagactttg 5’

Nucleic acid sequence which hybridizes under
stringent conditions to the complement of 
SEQ ID NO: 12						5’ aatgtcaagtacttaacttttgtctctgaaac 3’

Accordingly, clarification and appropriate correction for the above limitations recited in the claims is requested.
Claims 1, 2, 4-15, and 20-24 recite the limitations “(d) a nucleotide sequence set forth in SEQ ID NO: 12, 15, 18, or 21 in which 1 to 50 nucleotides are substituted, deleted, inserted, and/or added” (see claim 1), “(k) a nucleotide sequence set forth in SEQ ID NO: 13, 16, 19, or 22 in which 1 to 50 nucleotides are substituted, deleted, inserted, and/or added” (see claim 9), “(o) a nucleotide sequence set forth in SEQ ID NO: 14, 17, 20, or 23 in which 1 to 50 nucleotides are substituted, deleted, inserted, and/or added” (see claim 10), and “(w) a nucleotide sequence set forth in SEQ ID NO: 41, 42, 85, or 86 in which 1 to 50 nucleotides are substituted, deleted, inserted, and/or added” (see claim 12) which are considered vague and indefinite.  First, the recited limitation provides for “a nucleotide sequence” (emphasis added) set forth in the corresponding SEQ ID NO: and subsequently provides for substitution, deletion, insertion, and/or addition of 1 to 50 nucleotides which renders the claims confusing as to the intended scope to 
Claims 2, 4-15, and 20-24 recite the limitation “according to” which is considered vague and indefinite.  The language “according to” does not require the vector of independent claim 1 but rather is “according to” and, thus, it is unclear whether the vector of claim 1 is required or is intended to be for another vector that is different from that of claim 1.  It would be remedial to amend the claims by replacing “according to” with “of” in order to obviate this rejection.  Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.
Claims 2 and 4-11 recite the limitation “a pair of an upstream nucleotide sequence and a downstream nucleotide sequence…” (see elements (e)-(g) of claim 2 and (p)-(s) of claim 11) which is considered vague and indefinite.  Contextually, the above limitation lends itself to multiple 
	Claims 2 and 4-11 recite the limitation “(g) a pair of an upstream nucleotide sequence and a downstream nucleotide sequence, each of which has 90% or more sequence identity with a complementary nucleotide sequence of the other nucleotide sequence” which is considered vague and indefinite.  In particular, it is unclear the “complementary nucleotide sequence of the other nucleotide sequence” is intended to refer to.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
Claims 2, 4-7, and 9-11 recite the limitation “(f) a pair of an upstream nucleotide sequence and a downstream nucleotide sequence that are of nucleic acids that hybridize with each other under stringent conditions” which is considered vague and indefinite.  Specifically, the limitation “that are nucleic acids that hybridize with each other under stringent conditions” is considered confusing as to the “hybridize” limitation.  It is intended that the “hybridize” refer to: 1) the pair of upstream sequences; 2) the pair of upstream sequences and the downstream sequence; or 3) to nucleic acids that hybridize to each other but are not represented by the pair of upstream nucleotide sequences and the downstream sequence.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.

Claims 13-15 recite the limitation “further comprising an autonomous replication sequence (ARS)”, “the vector is an autonomous replication vector”, and “wherein the autonomous replication vector comprises an autonomous replication sequence (ARS)”, respectively, which is considered vague and indefinite in light of the prior recitation of “SEQ ID NO: 12, 15, 18, or 21” found in independent claim 1 and the indication in the originally filed disclosure for these sequences.  The originally filed disclosure provides the following with respect to SEQ ID NO: 12, 15, 18, and 21:
“An autonomous replication sequence (ARS) depending on the host can be incorporated into a vector to make the vector according to one or more embodiments of the present invention as an autonomous Komagataella pastoris, and a vector containing a nucleotide sequence set forth in any of SEQ ID NO: 12-23, 41, or 42, for example, SEQ ID NO: 16, 17, 19, 20, 41, or 42, particularly SEQ ID NO: 16, 19, 41, or 42 is at least experimentally confirmed to be available as an autonomous replication vector in yeasts including yeasts of the genus Komagataella such as Komagataella pastoris.” (Paragraph [100]) 

From the above reproduced paragraph, the originally filed disclosure indicates SEQ ID NO: 12, 15, 18, and 21 are autonomously replicating sequences.  Therefore, it is unclear whether claims 13-15 further limits the claim from which they depend from (i.e., independent claim 1).  Is it intended that the ARS recited in claims 13 and 15 are to be the same or different from that of SEQ ID NO: 12, 15, 18, or 21 as recited in independent claim 1?  Further, if the claimed vector of independent claim 1 comprises SEQ ID NO: 12, 15, 18, or 21, is that not already an autonomously replicating vector as recited in claims 14 and 15?  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
Claim 15 recites the limitation “wherein the autonomous replication vector further comprises an autonomous replication sequence (ARS) and/or a centromere DNA sequence derived from a biological species different from a biological species from which the nucleotide sequence according to any one of (a) to (d) is derived” which is considered vague and indefinite.  First, claim 1 (which claim 15 ultimately depends from) does not provide for any indication of the biological species from which the nucleotide sequence according to any one of (a) to (d) is derived and, therefore, the above limitation is prima facie confusing.  Second, the term “derived” renders the claim unclear, where it is unclear the extent of steps/procedures that one would be required to perform in order to arrive at/obtain “an autonomous replication sequence (ARS) and/or a 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

U.S. Patent Application Publication No. 2015/0140626
Claims 1, 2, 4-12, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0140626 (see attached ‘PTO-892’; herein “USPGPUB ‘626”).
	The instant claims are directed to a vector comprising “a nucleotide sequence” (emphasis added) set forth in SEQ ID NO: 12, 15, 18, or 21; see independent claim 1).  Further, it should be noted that the instant ‘Sequence Listing’, filed on 01 June 2017, indicates SEQ ID NO: 12-23, 41, 42, 85, and 86 are from Komagataella pastoris.  USPGPUB ‘626 is applied in light of the broadly encompassing language presented in the claims along with the various vague and indefinite Claim Rejections – 35 U.S.C. § 112(b)’).  For example, a vector having a single nucleotide therein, as provided by USPGPUB ‘626, is considered to be sufficient to fulfill the encompassing limitation recited in independent claim 1.
	USPGPUB ‘626 discloses genetically engineered yeast cells (Title and Abstract).
	Regarding claims 1, 2, and 4-15, USPGPUB ‘626 provides for vectors/plasmids comprising a yeast autonomous replication sequence and a yeast centromere sequence (CEN) (Paragraphs [0035], [0040] and [0088]).
	Regarding claims 20-24, USPGPUB ‘626 provides for methods of transforming various cells (e.g., Pichia (i.e., Komagataella), Hansenula (i.e., Ogataea), etc.) with the disclosed vectors (Paragraphs [0046] and [0062]-[0064]).
	Accordingly, USPGPUB ‘626 anticipates the instant claims unpatentable.

U.S. Patent Application Publication No. 2017/0218033
Claims 1, 2, 4-12, and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0218033 (see attached ‘PTO-892’; herein “USPGPUB ‘033”).
The instant claims are directed to a vector comprising “a nucleotide sequence” (emphasis added) set forth in SEQ ID NO: 12, 15, 18, or 21; see independent claim 1).  Further, it should be noted that the instant ‘Sequence Listing’, filed on 01 June 2017, indicates SEQ ID NO: 12-23, 41, 42, 85, and 86 are from Komagataella pastoris.  USPGPUB ‘033 is applied in light of the broadly encompassing language presented in the claims along with the various vague and indefinite aspects thereof (see above ‘Claim Rejections – 35 U.S.C. § 112(b)’).  For example, a vector having 
	USPGPUB ‘033 discloses compositions comprising fusion polynucleotides for the introduction into a host organism (Title and Abstract).
	Regarding claims 1, 2, and 4-15, USPGPUB ‘033 provides for yeast centromeric plasmids (i.e., vector) comprising centromere DNA sequence (e.g., chromosome centromere 6) and an autonomously replicating sequence (e.g., yeast histone H4-associted autonomously replicating sequence (ARSH4)) (Abstract; Paragraphs [0037], [0057]-[0060], and [0073]-[0076]). 
	Regarding claims 20-24, USPGPUB ‘033 provides for methods of transforming various cells (e.g., E. coli, Pichia, etc.) with the disclosed vectors (Paragraphs [0004], [0048], [0052], [0057]-[0060], and [0073]-[0076]).
	Accordingly, USPGPUB ‘033 anticipates the instant claims unpatentable.

Relevantly Identified Reference(s)
	A search identified Nakamura et al. (A Stable, Autonomously Replicating Plasmid Vector Containing Pichia pastoris Centromeric DNA. Posted online 25 May 2018. Applied and Environmental Microbiology. Vol. 84, Iss. 15, e02882-17, pages 1-16; see attached ‘PTO-892’; herein “Nakamura 2018”) as a relevant reference to the instant claims.  Nakamura 2018 describes the construction of a new, stable, autonomously replicating plasmid vector providing high transformation efficiency and plasmid stability (Abstract; paragraph bridging pages 1 and 2 to page 3, 1st full paragraph).  Nakamura 2018 indicates the plasmid comprises an autonomous replicating sequence along with a centromeric DNA sequence (e.g., Cen2) (Id.).  However, 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636